[DO NOT PUBLISH]

         IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT
                  ________________________                FILED
                                                 U.S. COURT OF APPEALS
                         No. 04-10834              ELEVENTH CIRCUIT
                                                   DECEMBER 14, 2005
                    Non-Argument Calendar
                   ________________________         THOMAS K. KAHN
                                                         CLERK

                D. C. Docket No. 00-00652-CV-T-E

JOHN SOPHOCLEUS,
THERESA SOPHOCLEUS,

                                               Plaintiffs-Appellants,

                              versus

STATE OF ALABAMA DEPARTMENT OF TRANSPORTATION,
REESE & HOWELL, INC.,
MARGIE CHAMPION TODD, individually,
PAUL BOWLIN, individually,
JIMMY BUTTS, individually,
DEJARVIS LEONARD,

                                               Defendants-Appellees.
                   ________________________

           Appeal from the United States District Court
               for the Middle District of Alabama
                  _________________________

                      (December 14, 2005)

                ON REMAND FROM THE
          SUPREME COURT OF THE UNITED STATES
Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

       This case is before the Court for further consideration in light of Exxon Mobil

Corp. v. Saudi Basic Industries Corp., 544 U.S. __, 125 S. Ct. 1517,161 L. Ed. 2d

454 (2005). We previously affirmed the district court’s entry of summary judgment

in favor of the Alabama Department of Transportation (“ALDOT”), several

individually named ALDOT employees, and an ALDOT contractor. See Sophocleus

v. Alabama, 116 Fed. Appx. 246 (11th Cir. 2004) (Table) (“Sophocleus I”). The

Supreme Court vacated our prior opinion and remanded for further consideration in

light of Exxon Mobil, in which the Court clarified the scope and applicability of the

Rooker-Feldman1 doctrine.

       As we discussed in greater detail in our prior, now-vacated opinion,

Appellants sued the ALDOT Defendants, alleging that they had taken Appellants’

home for private use from January 1999 through August 1999 without just

compensation, in violation of 42 U.S.C. § 1983; 42 U.S.C. § 1985; and state laws of

trespass, invasion of privacy, and outrage. The district court concluded it lacked




       1
          See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S. Ct. 1303, 1314-15,
75 L. Ed. 2d 206 (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413, 416, 44 S. Ct. 149, 150, 68 L.
Ed. 362 (1923).

                                                2
subject matter jurisdiction under the Rooker-Feldman doctrine based on previously

resolved state court actions concerning the property.

      In the state court proceedings, an Alabama probate court entered an order of

condemnation, appointed a commission to determine the amount of “just

compensation” for the property, and, after numerous commission appraisals and

objections by the Appellants, set a price for the Appellants’ land. When Appellants

refused to move, a second state court action -- an eviction proceeding -- was initiated

and resolved relating to the property. After moving from the property, Appellants

settled the first action (the condemnation proceeding) and the probate court entered

a final order and decree of condemnation. Notably, after Appellants received the

negotiated price for their property, pursuant to the settlement terms, they did not

challenge the resolution in a state appellate court in Alabama.

      Instead, Appellants filed this action, alleging that their settlement in the

condemnation proceeding was unreasonable and unfair and arguing that they were

entitled to, but did not receive, relocation expenses. They also contended that they

had not received “just compensation” during the state-court proceedings. As we

noted in Sophocleus I, “Appellants could have, but did not, raise the instant

arguments in the Alabama courts through a challenge to the negotiated settlement in

the condemnation case.” The district court concluded that Appellants could not

                                          3
challenge the negotiated settlement of the condemnation proceeding in federal court

due to the Rooker-Feldman doctrine.

      In    Exxon      Mobil,    the    Supreme      Court     observed      that   the

Rooker-Feldman doctrine “recognizes that 28 U.S.C. § 1331 is a grant of original

jurisdiction, and does not authorize district courts to exercise appellate jurisdiction

over state-court judgments, which Congress has reserved to this Court, see §

1257(a).” 125 S. Ct. at 1526. The Court discussed (and limited) the application of

Rooker-Feldman to cases similar to the present action: “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection

of those judgments.” Id. at 1521-22. However, the Court also noted that where a

plaintiff presents “an independent claim, albeit one that denies a legal conclusion that

a state court has reached in a case to which he was a party, then there is jurisdiction

and state law determines whether the defendant prevails under principles of

preclusion.” Id. at 1527 (internal alterations and citation omitted) (emphasis added).

      Under the circumstances, it is necessary that the matter receive further

consideration in the district court in light of the Supreme Court’s decision.

Accordingly, the judgment of the district court is vacated and the cause is remanded

for consideration in light of the Supreme Court’s opinion in Exxon Mobil.

                                           4
VACATED AND REMANDED.




                        5